DETAILED ACTION
This action is a response to the filing on 9/15/2022. Examiner acknowledges the amendments made to claims 1, 2, 7, 8, 9, 12, 15, 16, and 19.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,433,778 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities: 
In claim 2, line 2, “a flow of second calibration fluid” should be –a flow of the second calibration fluid--.
In claim 15, lines 11 and 18, “the further calibration fluid(s) should be –the at least one further calibration fluid”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Fluid propulsion means – examples are on page 10 of specification (pumps, compression zone mechanism (ex. pipettes), plunger).

Response to Arguments
Applicant's arguments filed 9/15/2022 with regards to claims 1-14 have been fully considered but they are not persuasive. 
With regards to claims 1-14, Applicant argues that the prior art does not have the sensing region of the sensing probe being surrounded by the membrane. Examiner disagrees. US 2012/0096918 (Crane et al., hereinafter Crane) discloses the membrane and US 2008/0188722 (Markle et al., hereinafter Markle '22) give the motivation for using the membrane.
Applicant’s arguments with regards to claims 15-20 have been considered and are persuasive, the rejections for claims 15-20 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the sensor output” in line 3. It is not clear what is being referred to as claim 1 recites first, second, and third sensor outputs. 
Claim 19 recites the limitation "the analyte concentration of the remaining fluid" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018426 (Markle et al., hereinafter Markle ‘26) in view of US 2008/0188722 (Markle et al., hereinafter Markle '22) and further in view of US 2012/0096918 (Crane et al., hereinafter Crane).
In regards to claim 1, Markle ’26 discloses the following process for calibrating a glucose sensor ([0082]) in a sterile environment ([0091]), the glucose/analyte sensor comprising a sensing probe (602) for detecting glucose/analyte, the process comprising:
providing a calibration unit (FIG. 7) comprising (a) at least a first, a second, and  a third sterile calibration fluid ([0082] [0088]: "calibration solution", "second calibration solution"; it is implicit that the calibration solutions are sterile because the sensor is an intravascular sensor which would require the sensor to be sterile when used, see [0043]), each calibration fluid having a different concentration of glucose/analyte ([0082], [0088]), (b) a sensing zone (calibration chamber 604), a sensing region of the probe of the glucose/analyte sensor being located within the sensing zone (distal tip of 602 is located in 604), and (c) a waste chamber (618) for collecting used calibration fluid;
	providing the first calibration fluid to the sensing zone such that the fluid is in contact with the sensing region, and determining the sensor output ([0082], [0088] "a first calibration measurement can be taken");
flushing the first calibration fluid to the waste chamber (([0082], [0088]"to flush the first solution to ensure that substantially all of the first calibration fluid is flushed into the bag 618");
providing the second calibration fluid to the sensing zone such that the second calibration fluid is in contact with the sensing region, and determining the sensor output (([0082], [0088]: "a second calibration measurement can be taken");
flushing the second calibration fluid to the waste chamber (([0082], [0088]" "if additional calibration measurements are desired, for example a third calibration measurement, the steps of draining and/or flushing the previous calibration solution with the next calibration solution…");
providing the third calibration fluid to the sensing zone such that the third calibration fluid is in contact with the sensing region, and determining the sensor output (([0082], [0088]: "if additional calibration measurements are desired, for example a third calibration measurement, the steps of draining and/or flushing the previous calibration solution with the next calibration solution…");
using the first, second, and third sensor output readings to calibrate the sensor ([0016], last line); 
wherein said sensor is an invasive fiber optic sensor containing a fluorescent indicator system, the sensor probe being adapted to detect glucose/analyte in vivo (with respect to the details of the sensor, Markle ‘26 refers in [0043] to sensors disclosed in Markle '22; see [0019] of Markle '22 which shows the fiber optic glucose sensor containing a fluorescent glucose indicator system).
However, Markle ’26 does not explicitly state that the sensing region of the sensing probe is surrounded by a membrane. In a related area, Crane discloses a method of glucose sensor calibration. Crane states in paragraph 73 that the sensing region of sensors are typically coated with a membrane that allows for diffusion of glucose form the surrounding fluid into the receptor for in-vivo use. Markle ‘22 states in paragraph 92 that membranes are used to contain sensing moieties while allowing analyte molecules through when sensors are used in-vivo. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Markle ‘26 to have a membrane surround the sensing region of the sensing probe as taught by Crane and Markle ’22 in order to contain sensing moieties within the sensor while allowing analyte molecules through into the sensing region when sensors are used in-vivo.
  In regards to claim 2, Markle ’26, Markle ’22, and Crane disclose the limitations of claim 1. In addition, Markle ’26 states in paragraph 16 that the second calibration fluid is provided and that the flow of the second calibration fluid flushes first calibration fluid into a waste chamber.
In regards to claim 3, Markle ’26, Markle, 22, and Crane disclose the limitations of claim 1. Markle ’26 as shown in the rejections above also state that the calibration fluids have non-zero analyte contents.  Markle ‘26 does not state the presence of a preliminary calibration fluid with has zero analyte content and does not state determining sensor output while the preliminary calibration fluid is the sensing zone before performing a first calibration. Crane shows in paragraphs 39-46 using zero glucose (analyte) concentration calibration fluid to have a zero calibration point made to insure correct measurements. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a preliminary calibration fluid with zero analyte content as taught by Crane in the method and device of Markle ’26, Markle, 22, and Crane on the calibration unit before the first calibration in order to insure correct and precise equipment measurements.
 In regards to claim 4, Markle ’26, Markle ’22, and Crane disclose the limitations of claim 1. In addition, Markle ’26 states in paragraph 82 and shows in figure 8 the step of placing the sensing region of the probe in a sample and the glucose/analyte content is determined (calibration fluid/sample is flushed into sensing zone containing the sensing region off the probe (glucose sensor) and measurements taken).   
In regards to claim 5, Markle ’26, Markle ’22, and Crane disclose the limitations of claim 1. In addition, Markle discloses in paragraph 47 different calibration solutions each having different concentrations of glucose in solution, which makes the fluid include water or an aqueous solution mixed together with the analyte.

In regards to claims 7 and 12, Markle ’26 discloses a glucose sensor kit (FIG. 7) comprising a sensing probe (602) for detecting glucose (the analyte) and a calibration unit, and the calibration unit comprises:
-    a sensing zone (calibration chamber 604) having at least one inlet (712) and at least one outlet (616), a sensing region of the sensing probe being located in the sensing zone (distal end of 602 is in 604) (sensing zone houses sensing region);
-    a first calibration chamber containing a first sterile calibration fluid ([0016] first and second calibration solutions are provided in separate syringes), the first calibration chamber being connected to, or adapted for connection to, an inlet to the sensing zone (port 718);
-    a second calibration chamber containing a second sterile calibration fluid ([0016]) having a glucose concentration different from that of the first calibration fluid ([0082]), the second calibration chamber being connected to, or adapted for connection to, an inlet to the sensing zone (718);
-    at least one fluid propulsion means for propelling calibration fluid from the calibration chambers to the sensing zone (the syringes comprise a plunger);
-    a waste chamber (618) arranged to collect used calibration fluid which is flushed out of the sensing zone; the glucose sensor kit/calibration unit of the glucose sensor kit being arranged to carry out calibration of the sensor under sterile conditions ([0091]), and wherein the sensing probe is part of an invasive fiber optic glucose sensor containing a fluorescent glucose indicator system, and the sensor probe is adapted to detect glucose in vivo (Markle ‘26 refers in [0043] to sensors disclosed in Markle '22; see [0019] of Markle '22).
Markle ‘26 also discloses the use of a third calibration fluid that uses the same calibration procedures. The use of the third fluid would require the presence of a third calibration chamber containing the third fluid and would be adapted to connect to an inlet to the sensing device.
However, Markle ’26 does not explicitly state that the sensing region of the sensing probe is surrounded by a membrane. In a related area, Crane discloses a method of glucose sensor calibration. Crane states in paragraph 73 that the sensing region of sensors are typically coated with a membrane that allows for diffusion of glucose form the surrounding fluid into the receptor for in-vivo use. Markle ‘22 states in paragraph 92 that membranes are used to contain sensing moieties while allowing analyte molecules through when sensors are used in-vivo. Thus, it would be obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Markle ‘26 to have a membrane surround the sensing region of the sensing probe as taught by Crane and Markle ’22 in order to contain sensing moieties within the sensor while allowing analyte molecules through into the sensing region when sensors are used in-vivo.

In regards to claims 8 and 13, Markle ’26, Markle ’22, and Crane disclose the limitations of claims 7 and 12. In addition, Markle ‘26 shows in paragraph 79 that a controller (704) is arranged to calibrate the sensor using sensor output readings from the calibration fluids.
In regards to claim 9, Markle ’26, Markle ’22, and Crane disclose the limitations of claim 7. In addition, Markle ‘26 shows in paragraphs 81-82 that the fluid propulsion means are arranged to propel calibration fluid into the sensing zone and simultaneously to flush fluid present in the sensing zone into the waste chamber.
In regards to claims 11 and 14, Markle ’26, Markel 22, and Crane disclose the limitations of claims 7 and 12. Markle ’26 as shown in the rejections above also state that the calibration fluids have non-zero analyte contents.  Markle ‘26 does not state the presence of a preliminary calibration fluid with has zero analyte content and does not state determining sensor output while the preliminary calibration fluid is the sensing zone before performing a first calibration. Crane shows in paragraphs 39-46 using zero glucose (analyte) concentration calibration fluid to have a zero calibration point made to insure correct measurements. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a preliminary calibration fluid with zero analyte content as taught by Crane in the method and device of Markle ’26, Markle ’22, and Crane on the calibration unit before the first calibration in order to insure correct and precise equipment measurements.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0018426 (Markle et al.) in view of US 2008/0188722 (Markle et al.) and further in view of US 2012/0096918 (Crane et al.) as applied to claims 1 and 7 above and “Sterilization Methods Stand the Test of Time” by (Hemmerich et al., hereinafter Hemmerich).
In regards to claims 6 and 10, Markle ’26, Markle ’22, and Crane disclose the limitations of claims 1 and 7. Markle’26 does imply, as noted in the rejections above, that the fluid is sterile but does not specify how the sterilization is done. In a related area, Hemmerich discloses the various sterilization methods commonly used in the medical device industry. Hemmerich discloses the use of gamma radiation (Gamma Sterilization section) and heat sterilization (Steam Sterilization and Dry-Heat Sterilization sections). Thus, it would have been obvious to one of ordinary skill in the art, before the filing date of the claimed invention to use heat or gamma radiation to sterilize the calibration fluid because these are two of several known options of sterilizing devices that would obtain the same result of inactivating bacteria, viruses, and other microbes in equipment.

Allowable Subject Matter
Claims 15-18 and 20 are allowed.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 15, the prior art of record does not teach or suggest the sterilization  sequence claimed, specifically the sterilization of the first and second mixing chambers by heat or irradiation, followed by mixing contents of the first and second chambers to provide a first, sterile analyte containing calibration fluid, and subsequently sterilizing the calibration unit using a surface sterilant such that the calibration unit contains at least the first calibration fluid and the further calibration fluids.
Claims 16-20 are dependent on allowable matter from claim 15 and would be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986. The examiner can normally be reached Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791